Mr. President, I bring
you the greetings and the best wishes of the
Government and people of Mauritius. It is also a matter
of pride and honour to see you preside over this
premier world institution. That honour is not only
recognition of the contribution of your country, Gabon,
in world affairs but also a great moment for our
continent, Africa. We are confident that, with your
wide experience and vast diplomatic skills, you will
successfully steer the work of the Assembly. My
delegation pledges its full support to you during your
tenure.
My delegation would also like to place on record
our gratitude to your predecessor, Mr. Julian Hunte, for
his able and excellent leadership of the General
18

Assembly at its fifty-eighth session. As fellow
islanders, we derived great satisfaction and pride from
his unequalled stewardship. He assumed and
discharged the high responsibilities of President of the
Assembly with commitment, dedication and great
diplomacy. We thank him for his service to the world
community.
Allow me also to commend the Secretary-
General, Mr. Kofi Annan, for his relentless efforts and
determination to ensure that our Organization
continues to play its role effectively in the international
arena.
This session of the General Assembly is taking
place as we prepare ourselves to tackle and face major
challenges and developments over the next 12 months.
Of particular importance to small island developing
States such as my own, 2005 will begin with two major
events: the International Meeting for the full and
comprehensive review of the implementation of the
Barbados Programme of Action, which will be hosted
by Mauritius; and the World Conference on Disaster
Reduction, to be held in Japan.
Ten years after Barbados, small island developing
States continue to face practically the same challenges
in their drive to achieve sustainable development.
Their small size, fragile ecosystems, geographic
isolation and limited resources, compounded by the
threats of climate change, rising sea levels and natural
disasters, make them particularly vulnerable. While it
is a fact that many developing countries face the
increasing pressures posed by the combined forces of
globalization and trade liberalization, such pressures
are even more exacerbating for small island developing
States. Their small markets and the limited market
access for their products constrain them greatly in their
efforts to integrate smoothly into the global economy.
They also suffer from natural vulnerabilities to
phenomena such as hurricanes, earthquakes and
tsunamis. The devastation caused by the recent series
of hurricanes in the Caribbean islands demonstrates the
extent of our vulnerability. It is true that those
vulnerabilities have been recognized in a variety of
international forums, but such recognition has yet to
crystallize in concrete actions in favour of small island
developing States. The precarious situation of our
States is of direct concern to the international
community as a whole.
May we then resolve to take bold initiatives to
implement meaningfully the Barbados Programme and
to respond to related emerging issues so that small
island developing States can build resilience and
capacity and be integrated fully into the global
economy? Similarly, in the multilateral trading system,
we expect the emergence of an environment conducive
to enabling our States to improve their
competitiveness, their market access and the
diversification of their economies. We therefore expect
the World Trade Organization to soon establish a work
programme for small economies.
As a small island developing State, Mauritius is
indeed honoured to host the International Meeting. The
International Meeting should be not only a collective
gathering to reflect on the specificities of our concerns.
It should also be a landmark in the history of the major
United Nations conferences, with deliverable outcomes
and the means necessary for their implementation.
We in Mauritius are leaving no stone unturned to
make that event truly historic and memorable. It is
important that the entire international community
participate in that meeting, which, allow me to point
out, is a United Nations meeting on small island
development States and not a meeting for those States
alone.
(spoke in French)
The work to be undertaken by the small island
developing States is based upon sustainable
development and the restricted resources available to
those countries. How can one not welcome, therefore,
the decision taken by the Government of Burkina Faso,
host of the next summit of la Francophonie, which has
chosen solidarity and sustainable development as the
theme of the summit.
Our preoccupation with sustainable
development — the basis of the Johannesburg
Summit — is even stronger in the context of
globalization today. Although only a handful of
developing island States are French-speaking, we trust
that the Summit will highlight the need for us to find,
within the international community, ways and means to
help small island developing States, which may then
become models for sustainable development.
(spoke in English)
Global warming, and its related effects on climate
change, is now an undisputed reality, and islands suffer
the brunt of it, even though — let me emphasize this —
we are the least responsible for the cause. We believe
that the Kyoto Protocol is the most appropriate
mechanism for global action now and in the future, to
address the issue of global warming. We call, therefore,
19

for its ratification and entry into force, as soon as
possible.
Africa, home to 34 of the world’s 48 poorest
countries, remains an enormous challenge for the
United Nations. The deadly spread of HIV and AIDS
continues to claim a devastating toll on the continent,
particularly in southern Africa. We in Africa are
committed to further democratize our societies and
give our people a rightful voice in the decision-making
process. That is why at the continental level, we are
doing all we can, despite our scarce resources, to
consolidate the African Union and make it central in
our collective bid to grapple with the development
concerns of our region. Using that perspective, we have
come up with our own home-grown programme, the
New Partnership for Africa’s Development (NEPAD)
in order to attain the ultimate goal that we have fixed
for ourselves — the total integration of Africa.
Since we launched the African Union Peace and
Security Council last May, we have received
encouraging support from some of our development
partners. I should like to use this platform to urge the
international community to support the African Union
in that field to enable it to come to grips with the
conflicts that continue to divert our attention and
meagre resources from our development efforts.
In addressing the issue of conflicts on the
continent, the African Union has amply demonstrated
that it means business, and any assistance it gets from
the international community can only help it to achieve
its goals. But let me hasten to say that the African
Union’s involvement in peace processes should not
distract the United Nations Security Council from its
primary responsibility to maintain peace and security
in Africa. Indeed, the Security Council should not
allow itself to be perceived as being selective in its
approach with regard to conflicts in various parts of the
world. Experiences in the Great Lakes region and in
West Africa have shown that the combined efforts of
the Security Council and the African Union can bring
tangible results.
Before I leave this part of my statement, let me
refer to the unjust treatment that continues to be meted
out to the Saharawi people who are still struggling for
their right to self-determination. It is the duty of this
world body to ensure a speedy conclusion of that
matter. In this regard, my delegation reiterates its
support for the Settlement Plan and any other political
initiative acceptable to the parties concerned that will
help to take the process forward for a durable and
sustainable solution. The Saharawi people deserve that
commitment from us.
As this Assembly is aware, Mauritius has always
favoured a bilateral approach in our resolve to restore
our exercise of sovereignty over the Chagos
Archipelago which, prior to independence from the
United Kingdom, was unlawfully detached from our
territory, in violation of the Declaration on the
Granting of Independence to Colonial Countries and
Peoples contained in General Assembly resolution
1514 (XV), and Assembly resolutions 2066 (XX), 2232
(XXI) and 2357 (XXII). Such bilateral approaches
have unfortunately not yielded any result so far and
certain recent regrettable unilateral actions by the
United Kingdom have not been helpful.
While we shall continue to favour a settlement of
the matter through dialogue, we shall use all avenues
open to us in order to exercise our full sovereign rights
over the Chagos Archipelago. The Assembly should
also note that this issue has a tragic human dimension.
Before Mauritius acceded to its independence, all the
inhabitants of the Chagos were forced to leave the land
of their birth, where they had lived for several
generations. The plight of those inhabitants must now
be comprehensively addressed.
In the same context, my delegation looks forward
to the resumption of dialogue with the French
Government over Tromelin island.
Mauritius is a firm believer and, indeed, a keen
player in regional cooperation and integration, not as
an end in itself but as a sure means to enable us to
integrate the global economy. We consider regional
cooperation as a necessary step to enable Africa to
benefit from globalization. We have therefore spared
no effort to promote regional cooperation. Since the
early 1980s we in Mauritius, have been playing a pro-
active role in advancing the objectives of the Abuja
Treaty. Mauritius is a very active member of the
Common Market for Eastern and Southern Africa
(COMESA) and of the South African Development
Community (SADC).
As the new Chair of SADC, we look forward to
working very closely with all our fellow member States
in advancing the objectives of the organization,
promoting community building through regional
integration and aligning national policies for regional
cooperation so that they stay on course in the
globalization process. We will also endeavour to forge
a strong relationship between SADC and its
20

development partners as well as with other
subregional, continental and multilateral organizations.
After the failure of the WTO Ministerial
Conference at Cancún, the successful outcome of the
July 2004 General Council meeting has come as a ray
of hope to put the trade talks back on track. The July
package of frameworks and other agreements that the
WTO members approved will greatly enhance the
chances for a successful completion of the Doha
Development Agenda negotiations.
We therefore welcome the decision adopted by
the WTO General Council to fulfil the development
dimensions of the Doha Development Agenda, which
places the needs and interests of developing and least
developed countries at the heart of the Doha Agenda
work programme.
In that context, let me make an appeal for a
meaningful synergy to be established among the
development agencies and other United Nations
institutions, including the Bretton Woods institutions,
in order to ensure that developing countries develop
their capacity to increase their share of world trade as a
necessary pathway to prosperity.
The situation in the Middle East remains
extremely preoccupying for all freedom-loving nations
and peoples. We go on speaking of the need for a
comprehensive and lasting peace in the Middle East,
without realizing that each year the peace and security
situation in the region is growing worse.
Over the past year, we witnessed more targeted
assassinations, increased terrorist acts, daily
recriminations from both sides and an expansion of
settlement activities. The illegal construction of a wall
by Israel in occupied East Jerusalem and the rest of the
occupied Palestinian territories has worsened an
already complex situation.
Almost two years ago the road map called for a
final and comprehensive settlement of the Israel-
Palestinian conflict by 2005. The year 2005 is at our
doorstep and we are still grappling with how to put the
derailed peace process back on track. We believe that
the road map remains the only viable option for peace
in the region. We call on both Israel and Palestine to
exercise maximum restraint, undertake confidence-
building measures and create the appropriate
environment, with the help of the Quartet, to
implement the road map.
My delegation believes that what is needed today
is not a wall, but a political solution and a renewed
commitment from the international community that
would resolve the conflict altogether. Only the creation
of the much-awaited Palestinian State, existing side by
side with Israel with secured and recognized borders,
can bring peace and stability to the Middle East.
The political process in Iraq reached an important
milestone last June with the handing over of authority
to the Iraqi Interim Government. My delegation
believes that the holding of national elections early
next year, as required by Security Council resolution
1546 (2004), will give the people of Iraq a unique
opportunity to take the destiny of their country into
their own hands. However, the current security
situation in Iraq is very disturbing. My delegation
condemns all acts of violence that can disrupt Iraq’s
political and economic transition. The international
community must be fully engaged in its efforts to
rebuild a safe, democratic and peaceful Iraq.
Given the potential threat posed by nuclear
weapons and weapons of mass destruction, it is a
matter of serious concern that we still have not been
able to find common ground to initiate a process
leading to complete disarmament. Significant
differences still persist among parties to the Treaty on
the Non-Proliferation of Nuclear Weapons. We once
again appeal to all Member States to translate their
stated commitments to the cause of disarmament into
action.
Mauritius supports and implements fully the
international disarmament treaties such as the
Chemical Weapons Convention and the Biological and
Toxin Weapons Convention and has always supported
the various United Nations resolutions related to the
consolidation of those regimes, including resolution
1540 (2004), which focuses on non-proliferation
issues.
Along with our fight against weapons of mass
destruction, we should also stay the course against the
illicit trade in small arms and light weapons, which
have been the weapons of choice in recent conflicts,
particularly in Africa.
Terrorist acts continue to create fear and havoc
among peaceful nations and lead to the loss of lives,
particularly among innocent civilians, including
women and children. We should therefore reflect on the
effectiveness of the international response to terrorism.
It is becoming increasingly evident that the war against
international terrorism cannot be won by military
might alone. Several reports submitted to this
Assembly have already amply demonstrated that
21

problems such as poverty, social inequality,
unemployment and illiteracy constitute breeding
grounds for terrorism. Genuine international
cooperation is therefore needed to comprehensively
address the root causes of terrorism.
Allow me to share some thoughts with respect to
the future of our Organization. The world emerged
from the Second World War resolved to ensure peace
among nations, and the United Nations was born with
that vision firmly in mind. Now, more than half a
century later, in full recognition of the drastic and far-
reaching changes that have transformed our world,
there is full consensus for a reform of our
Organization.
There is indeed general agreement that the
current structure of the Security Council needs to be
reviewed to reflect the new realities of the world. We
firmly believe that a greater commitment has to be
demonstrated by every member of the Organization in
order to reach an agreement on a reformed Security
Council based on wider representation, transparency
and equitable geographical distribution with the
inclusion of developing countries from Africa, Asia
and Latin America as permanent members. Here, let
me reiterate our conviction that India fully deserves to
have that status. In that respect, I need to underscore
the need for small island States, which are scattered
over all the oceans of the world, to have an adequate
voice in the Council.
It is therefore our sincere hope that the High-level
Panel on Threats, Challenges and Change appointed by
the Secretary-General will make concrete and practical
recommendations to make the United Nations more
credible and responsive to the expectations of people in
every corner of the globe. The high-level plenary
meeting, which is to be held next year, would also be
an opportunity for us to take stock of progress made in
respect to the goals set in the major United Nations
conferences and summits.
Mauritius continues to be an active supporter of
the United Nations in its efforts to save succeeding
generations from war and suffering and to promote
social progress and better standards of life. Mauritius
believes that a strengthened United Nations, evolving
within the framework of a credible multilateral system,
is the only effective instrument at the disposal of the
international community to bring order and ensure the
coherence of international economic, social and
environmental policies.